DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A disclosed to Claims 1-9
Species B disclosed to Claims 10-19
Species C disclosed to Claims 20-21
The species are independent or distinct because Species A discloses a method for forming a structure that includes depositing a first powder comprising components of a first melting temperature composition and heating the first powder to form a first bonding interlayer whereas Species B discloses a method for forming a structure bonded to a substrate that includes forming an interlayer by chemical reaction between the substrate and a metal layer and heating a portion of the metallic powder and cooling the regionally melted portion of the metallic powder to form a solid layer. Moreover Species C discloses a method of forming a structure on an integrated circuit which includes depositing a powder on a surface of a substrate comprising an integrated circuit and locally heating the powder to a sufficient temperature to melt the powder with focused energy having limited duration at a particular region to avoid heat induced functional damage to the integrated circuit and cooling the melted powder to form a solid layer and wherein an adherent bonding layer is present between the substrate and the solid layer comprising a chemical reaction product distinct from a composition of the surface and a composition of the solid layer. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895